Title: From Thomas Jefferson to Charles Willson Peale, 6 October 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


               
                  
                     Dear Sir
                  
                  Washington Oct. 6. 04.
               
               Your favor of Sep. 23. was recieved on my arrival here, and I have no doubt that between yourself and mr Hawkins the Polygraph will be rendered perfect. for the one I have at Monticello you were so kind as to send me a pair of brass pen-cases with the screw top and for recieving the small bit of a quill pen, which I found so much better suited to my handwriting and so easily susceptible of nice adjustment, that I preferred them to all others and find myself obliged to ask you for a pair for the polygraph I have here. altho’ I presume the fixed tube for recieving the pen-case is exactly alike in all the instruments, yet I inclose a wooden pin exactly fitting mine for greater security. it is better the pencase should be too large than too small for the tube because in the former case it is easily rubbed down. I salute you with friendship & respect
               
                  
                     Th: Jefferson
                  
               
            